GEORGE CLIFTON EDWARDS, Jr., Circuit Judge.
The plaintiffs in these civil rights actions appeal from denial by four different District Courts of their motions for appointment of counsel. The immediately controlling issue in each case is whether or not denial of counsel is an appealable final order. The four cases have been consolidated for appellate decision.
Each of these cases is entirely separate and distinct. None has been the subject of trial on the merits in the District Court. In one of them, the District Judge did attempt to comply with the purposes of the federal equal employment opportunity statutes involved by making two appointments of counsel and seeking to make another. We cannot appropriately, however, decide whether dismissal of even this complaint is appropriate without first deciding whether or not these appeals are viable.
In another case, Parrish v. Marsh, the District Judge made a genuine effort to ascertain whether Parrish’s claim had merit. The problem with failure to appoint counsel, no matter how carefully the District Judge sought to handle the matter without appointing counsel, is probably illustrated best in Parrish in the context of a claim of racial discrimination where appellant’s ultimate rights may have been seriously and adversely affected by lack of a lawyer for purposes of investigation, organization of evidence and filing of an adequate complaint. Of course it is likewise possible that at trial, even with legal representation, each of these cases could prove to be frivolous. The point is that without at least the investigation by competent counsel, no one will ever know the answer to that question.
We hold that all four of these cases are appealable.
Each of these cases was filed under one of the following statutes where Congress specifically recognized the need for legal representation: Title VII of the Civil Rights Act of 1964, Sec. 706(f)(1)(B), 42 U.S.C. § 2000e-5(f)(l)(B) (1976), provides:
Upon application by the complainant and in such circumstances as the court may deem just, the court may appoint an attorney for such complainant and may authorize the commencement of the action without the payment of fees, costs, or security.
Title 28 U.S.C. § 1915(d) provides: The court may request an attorney to represent any such person unable to employ counsel and may dismiss the case if the allegation of poverty is untrue, or if satisfied that the action is frivolous or malicious.
In the Civil Rights Act, Congress clearly recognized 1) that many civil rights grievants would be likely to be indigent and “unable to employ counsel,” and 2) that the very nature of the litigation authorized was likely to be complex so as to require counsel for preparation and presentation in court. Congress also demonstrated its concern by waiving payment of fees, costs and security. (Congress however, did not provide for payment of legal fees but apparently thought it appropriate for members of the bar to handle these cases through pro bono service after appointment by federal courts.) It did provide for federal courts to award fees to a prevailing party. See 42 U.S.C. § 2000e-5(k).
This Court now holds that a citizen seeking to file a civil rights complaint has a right of appeal from a denial of appointment of counsel because of 1) the concérns expressed in the legislative history of the Civil Rights Act; 2) applicable Supreme Court case law; 3) precedent in the majority of the circuits which have spoken on the issue and 4) the closest applicable case law in this circuit.
I. Legislative History
Congress has indicated its understanding of the difficulties faced by civil rights litigants.

*1112
It is important to note that subsection 715(a) in the bill provides that where the individual has elected to pursue his action in the court, the court may, in such circumstances as it deems just, appoint an attorney for the complainant and authorize the commencement of the action without the payment of fees, costs or security. By including this provision in the bill, the committee emphasizes that the nature of Title VII actions more often than not pits parties of unequal strength and resources against each other. The complainant, who is usually a member of a disadvantaged class, is opposed by ah employer who not infrequently is one of the nation’s major producers, and who has at his disposal a vast array of resources and legal talent.

sjs sf: sj! jJ; #

The complexity of many of the charges, and the time required to develop the cases, is well recognized by the committee. It is assumed that individual complainants, who are apprised of the need for the proper preparation of a complex complaint involving multiple issues and extensive discovery procedures, would not cut short the administrative process merely to encounter the same kind of delays in a court proceeding. It would, however, be appropriate for the individual to institute a court action where the delay is occasioned by administrative inefficiencies. The primary concern must be protection of the aggrieved person’s option to seek a prompt remedy in the best manner available.

H.R.Rep. No. 238, 92d Cong., 2d Sess., reprinted in 1972 U.S.Code Cong. & Ad. News, 2137, 2148 (emphasis added).
As indicated above, the 1964 Civil Rights Act, 42 U.S.C. § 2000e-5(f)(l)(B) provides:
Upon application by the complainant and in such circumstances as the court may deem just, the court may appoint an attorney for such complainant and may authorize the commencement of the action without the payment of fees; costs, or security.
This provision resembles 28 U.S.C. § 1915(d) enacted in 1892 for plaintiffs proceeding in forma pauperis in civil actions: “The court may request an attorney to represent any such person unable to employ counsel.”
Prior to 1972 the EEOC had only conciliation powers in obtaining ■ compliance with Title VII of the 1964 Civil Rights Act. Congress significantly strengthened the enforcement powers of the EEOC in 1972 because of dissatisfaction with implementation of Title VII. While empowering the EEOC to initiate litigation on behalf of Title VII complainants, the 1972 Amendments also re-enacted the provisions authorizing private individuals to initiate their own civil actions. House Report No. 92-238 on the Equal Employment Opportunity Act of 1972 explains the importance of re-enacting the 1964 language on court appointed counsel. Because of EEOC staff shortages, parties had had to wait up to three years for final conciliation procedures to be instituted.
This situation leads the committee to believe that the private right of action, both under the present act and in the bill, provides the aggrieved party a means by which he may be able to escape from the administrative quagmire which occasionally surrounds a case caught in an overloaded administrative process.
1972 U.S.Code Cong. & Ad.News, 2137, 2147-48.
As previously pointed out, Congress recognized that a civil rights “complainant who is usually a member of a disadvantaged class, is opposed by an employer who not infrequently is one of the nation’s major producers, and who has at his disposal a vast array of resources and legal talent.”
This imbalance in ciyil rights litigation is at the center of the right to counsel issue because it illustrates the futility (probably impossibility) of a civil rights plaintiff who is unable to hire counsel proceeding pro se after rejection of such a motion for appointment of counsel. As Congress recognized, *1113rejecting such a motion means that the final curtain drops before the play begins.
II. Supreme Court Precedent
We turn now to Supreme Court precedent which establishes guidelines on the issue of when an order is “final” for purposes of immediate appealability under 28 U.S.C. § 1291. In Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949), the Supreme Court defined the circumstances under which appeals may be taken before ultimate decision by the District Court. The appeal involved a district court’s refusal to apply a state statute requiring a plaintiff in a shareholder’s derivative action to post security for costs.
At the threshold we are met with the question whether the District Court’s order refusing to apply the statute was aii appealable one. Title 28 U.S.C. § 1291 provides, as did its predecessors, for appeal only, “from all final decisions of the district courts,” except when direct appeal to this Court is provided. Section 1292 allows appeals also from certain interlocutory orders, decrees and judgments, not material to this case except as they indicate the purpose to allow appeals from orders other than final judgments when they have a final and irreparable effect on the rights of the parties. It is obvious that, if Congress had allowed appeals only from those final judgments which terminate an action, this order would not be appealable.
The effect of the statute is to disallow appeal from any decision which is tentative, informal or incomplete. Appeal gives the upper court a power of review, not one of intervention. So long as the matter remains open, unfinished or inconclusive, there may be no intrusion by appeal. But the District Court’s action upon this application was concluded and closed and its decision final in that sense before the appeal was taken.
Nor does the statute permit appeals, even from fully consummated decisions, where they are but steps towards final judgment in which they will merge. The purpose is to combine in one review all stages of the proceeding that effectively may be reviewed and corrected if and when final judgment results. But this order of the District Court did not make any step toward final disposition of the merits of the case and will not be merged in final judgment. When that time comes, it will be too late effectively to review the present order, and the rights conferred by the statute, if it is applicable, will have been lost, probably irreparably. We conclude that the matters embraced in the decision appealed from are not of such an interlocutory nature as to affect, or to be affected by, decision of the merits of this case.
This decision appears to fall in that small class which finally determine claims of right separable from, and collateral to, rights asserted in the action, too important to be denied review and too independent of the cause itself to require that appellate consideration be deferred until the whole case is adjudicated. The Court has long given this provision of the statute this practical rather than a technical construction. Bank of Columbia v. Sweeney, 1 Pet., 567, 569, 7 L.Ed. 265, United States v. River Rouge Co., 269 U.S. 411, 414, 46 S.Ct. 144, 145, 70 L.Ed. 339; Cobbledick v. United States, 309 U.S. 323, 328, 60 S.Ct. 540, 542, 84 L.Ed. 783.
Id. at 545-46, 69 S.Ct. at 1225 (emphasis added).
Each of the appeals which we deal with in this case likewise “appears to fall in that small class which finally determines rights separable from and collateral to rights asserted in (these) actions.” They present an issue which is not an “ingredient” of the cause of action. They are easily separable from the cause of action. To the plaintiffs concerned, as Congress recognized, appointment of counsel is “too important to be denied review.”
In Roberts v. U.S. District Court, 339 U.S. 844, 70 S.Ct. 954, 94 L.Ed. 1326 (1950), a case subsequent to the Cohen case in*1114volving an imprisoned plaintiff who had been denied in forma pauperis appeal, the Supreme Court held:
The denial by a District Judge of a motion to proceed in forma pauperis is an appealable order. 28 U.S.C. § 1291; see Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949).
The Roberts per curiam, quoted above should be read as closely applicable to and controlling of the instant cases which are before this court. In granting in forma pauperis appeal, the Supreme Court pointed directly to Cohen v. Beneficial Industrial Loan Corp. The Roberts case has never been overturned or modified.
In Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 101 S.Ct. 669, 66 L.Ed.2d 571 (1981), the Supreme Court held that an order denying a motion to disqualify plaintiffs opponent’s chosen counsel was not a final and appealable order. Contrary to the situations with which we deal, however, no party in the Firestone case was denied counsel. Nor was any party ever denied the counsel of its own first choice. Further, as the court pointed out, the District Court, after trial, could reassess the merits of the disqualification motions, if the facts at trial justified, and grant a motion for new trial. Firestone clearly does not mandate denial of appeal in our instant cases.
In Coopers & Lybrand v. Livesay, 437 U.S. 463, 98 S.Ct. 2454, 57 L.Ed.2d 351 (1978), the Supreme Court dealt with and established the non-appealability of denial of a prejudgment order denying class certification. It is not germane to this appeal.1
Quotation of Justice Stevens’ opinion for a unanimous court applies the “collateral exception rule” and “death knell doctrine” to a class certification issue quite distinct from the question of representation raised on this appeal.
I.
To come within the “small class” of decisions excepted from the final-judgment rule by Cohen, the order must conclusively determine the disputed question, resolve an important issue completely separate from the merits of the action, and be effectively unreviewable on appeal from a final judgment.
* # ‡ *
An order passing on a request for class certification does not fall in that category. First, such an order is subject to revision in the District Court. Fed. Rule Civ.Proc. 23(c)(1). Second, the class determination generally involves considerations that are “enmeshed in the factual and legal issues comprising the plaintiff’s cause of action.” Mercantile Nat. Bank v. Langdeau, 371 U.S. 555, 558, 83 S.Ct. 520, 522, 9 L.Ed.2d 523. Finally an order denying class certification is subject to effective review after final judgment at the behest of the named plaintiff or intervening class members. United Airlines, Inc. v. McDonald, 432 U.S. 385, 97 S.Ct. 2464, 53 L.Ed.2d 423. For these reasons, as the Courts of Appeals have consistently recognized, the collateral-order doctrine is not applicable to the kind of order involved in this case.
II.
Several Circuits, including the Court of Appeals in this case, have held that an order denying class certification is appealable if it is likely to sound the “death" knell” of the litigation. ' The “death knell” doctrine assumes that without the incentive of a possible group recovery the individual plaintiff may find it economically imprudent to pursue his lawsuit to a final judgment and then seek appellate review of an advérse class de*1115termination. Without questioning this assumption, we hold that orders relating to class certification are not independently appealable under § 1291 prior to judgment.
******
The finality requirement in § 1291 evinces a legislative judgment that “[r]estricting appellate review to ‘final decisions’ prevents the debilitating effect on judicial administration caused by piecemeal appeal disposition of what is, in practical consequence, but a single controversy.” Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 170, 94 S.Ct. 2140, 2149, 40 L.Ed.2d 732. Although a rigid insistence on technical finality would sometimes conflict with the purposes of the statute, Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528, even adherents of the “death knell” doctrine acknowledge that a refusal to certify a class does not fall in that limited category of orders which, though nonfinal, may be appealed without undermining the policies served by the general rule.
Accordingly, we hold that the fact that an interlocutory order may induce a party to abandon his claim before final judgment is not a sufficient reason for considering it a “final decision” within the meaning of § 1291.
437 U.S. at 468, 469, 471, 477, 98 S.Ct. at 2462 (citations and footnotes omitted).
There is no suggestion in the Coopers & IAvesay opinion that counsel would be unavailable for either the present plaintiffs or members of the class or that either would be unable to prosecute their claims. Nor are any of the other reasons for denial of immediate review applicable to our instant case.
We now turn to the latest decision of the United States Supreme Court concerning the interpretation of the finality rule in Justice O’Connor’s opinion for a unanimous Supreme Court in Flanagan v. United States, — U.S. -, 104 S.Ct. 1051, 79 L.Ed.2d 288 (1984). In Flanagan, the Court dealt with a District Court pre-trial order disqualifying a defendant’s law firm in a prospective criminal trial. The court emphasized the need for avoiding delay in criminal trials saying:
More than 40 years ago the Court noted that the reasons for the final judgment rule are “especially compelling in the administration of criminal justice.” Cobbledick v. United States, supra, 309 U.S., at 325, 60 S.Ct., 541. Promptness in bringing a criminal case to trial has become increasingly important as crime has increased, court dockets have swelled, and detention facilities have become overcrowded.
As the Sixth Amendment’s guarantee of a Speedy Trial indicates, the accused may have a strong interest in speedy resolution of the charges against him. In addition, “there is a societal interest in providing a speedy trial which exists separate from, and at times in opposition to, the interests of the accused.” Barker ¶. Wingo, 407 U.S. 514, 519, 92 S.Ct. 2182, 2186, 33 L.Ed.2d 101 (1972). As time passes, the prosecution’s ability to meet its burden of proof may greatly diminish: evidence and witnesses may disappear, and testimony becomes more easily impeachable as the events recounted become more remote. Delay increases the cost of pretrial detention and extends “the period during which defendants released on bail may commit other crimes.” United States v. MacDonald, 435 U.S. 850, 862, 98 S.Ct. 1547, 1553, 56 L.Ed.2d 18 (1978). Delay between arrest and punishment prolongs public anxiety over community safety if a person accused of a serious crime is free on bail. It may also adversely affect the prospects for rehabilitation. See Barker v. Wingo, supra, 407 U.S., at 520, 92 S.Ct., at 2187. Finally, when a crime is committed against a community, the community has a strong collective psychological and moral interest in swiftly bringing the person responsible to justice. Prompt acquittal of a person wrongly accused, which forces prosecutorial investigation to continue, is as important as prompt *1116conviction and sentence of a person rightly accused. Crime inflicts a wound on the community, and that wound may not begin to heal until criminal proceedings have come to an end.
Jjc S¡! # 5}! ‡
Because of the compelling interest in prompt trials, the Court has interpreted the requirements of the collateral-order exception to the final judgment rule with the utmost strictness in criminal cases.
104 S.Ct. at 1054, 1055.
Justice O’Connor also 'emphasized that the disqualification of counsel issue would be subject to review as an issue in the appeal of any guilty verdict. Obviously neither of these bases for decision are applicable to these four civil rights appeals. The defendants in Flanagan, while unable to have counsel of choice, would still be represented at trial and on appeal. In civil rights cases indigent plaintiffs without any representation would rarely, if ever, complete trial and perfect an appeal. The compelling interest in a prompt criminal trial for the Flanagan defendants does not apply in trials of civil rights claims brought by indigent plaintiffs. Two Circuits have held that Flanagan does not prevent immediate appeal when counsel has been disqualified in a civil case. Koller v. Richardson-Merrell, Inc., 737 F.2d 1038 (D.C.Cir. 1984); Interco Systems Inc. v. Omni Corporate Services, 733 F.2d 253, 255 (2d Cir. 1984). The final judgment rule should not defeat the congressional effort to obtain civil enforcement of the civil fights laws, the civil rights laws.
III. Precedent In The Courts of Appeals
We turn to precedent on this issue in the various courts of appeals. There are four circuits which have held that an impoverished civil rights plaintiff who seeks and is denied appointed counsel has a right to an interlocutory appeal. Two of these cases preceded decision in the Firestone case. Two followed Firestone. Arranged in reverse order of decision they are as follows: Ray v. Robinson, 640 F.2d 474 (3rd Cir. 1981); Bradshaw v. Zoological Society of San Diego, 662 F.2d 1301 (9th Cir.1981); Hudak v. Curators of the University of Missouri, 586 F.2d 105 (8th Cir.1978), cert. denied, 440 U.S. 985, 99 S.Ct. 1799, 60 L.Ed.2d 247 (1979); Caston v. Sears, Roebuck & Co., 556 F.2d 1305 (5th Cir.1977).
Judge Reinhardt’s decision for a Ninth Circuit panel in the Bradshaw case cited above provides an excellent discussion of the applicable and controlling law. Concerning the three Cohen issues of Finality, Separability and Effective Review, he has included the following paragraphs which I have chosen as summaries .of each argument.
1. Finality
The first, and perhaps the simplest, requirement derives from the relation between trial and appellate courts. Section 1291 serves to preserve that relation as one of review, not supervision. Thus the decision of the district court on the particular point at issue should be final. This criterion is satisfied here in that the district court has clearly said its last word on the subject of appointment of counsel, in no way indicating that its order was tentative. Indeed, the appeal here is taken from the denial of a motion to reconsider the earlier ruling. The trial court has effectively, unequivocally, and, as we discuss below, erroneously rejected Miss Bradshaw’s request for assistance.
2. Separability
The second criterion under Cohen requires that the court examine the relation between the substance of the order and the merits of the action itself. In Cohen the Court characterized the order as “separable from, and collateral to” the merits. The Court stated that the separability requirement would be satisfied where the order was “too independent of the cause itself to require that appellate consideration be deferred until the whole case is adjudicated.” 337 U.S. at 546, 69 S.Ct. at 1226 (emphasis added). The Court said the collateral order exception would not apply to decisions that are “steps” towards final judgment on the *1117merits. One might well simply conclude from the above, as did the Fifth Circuit in Caston: “Obviously, the refusal to appoint an attorney is collateral to the merits of the case.” 556 F.2d at 1308.
3. Effective Review
The last criterion in assessing appealability under Cohen is whether the rights asserted can be adequately protected on appeal from the final judgment. We are unwilling to engage in two untenable assumptions we would be required to make in order to find that “effective review” is available after final judgment on the merits. The first is that civil rights plaintiffs are capable of prosecuting their own cases through trial; the secqnd is that should they somehow succeed in doing so, they will have the determination and capability to perfect and conduct appeals properly and fully after they lose. Both assumptions overlook the congressional judgment to the contrary that led to the enactment of section 2000e-5(f)(l)(B).
Bradshaw v. Zoological Society of San Diego, 662 F.2d 1301, 1306, 1307, 1310 (9th Cir.1981).
The Bradshaw majority opinion from which I have quoted brief answers to the three Cohen tests, of course, had much more to say on each topic. The full debate between Judge Reinhardt and Judge Wallace is readily available. Judge Reinhardt’s opinion is better reasoned, is directly applicable to our cases and should be followed.
The same may be said generally in comparing the four Courts of Appeals’ opinions holding that denied motions to appoint in the instant type of cases are appealable, to the three opinions which follow which took a contrary point of view. See Appleby v. Meachum, 696 F.2d 145 (1st Cir.1983); Randle v. Victor Welding Supply Co., 664 F.2d 1064 (7th Cir.1981); and Cotner v. Mason, 657 F.2d 1390 (10th Cir.1981).
It may be significant that none of the three cases referred to immediately above was filed under Title VII. It is also significant that the four Circuit Courts of Appeals cited earlier have all allowed, appeals based on Title VII.
IV. Sixth Circuit Cases
In General Electric Co. v. Valeron, 608 F.2d 265 (6th Cir.1979), cert, denied, 445 U.S. 930, 100 S.Ct. 1318, 63 L.Ed.2d 763 (1980), with Judge Brown writing- for a panel of the Sixth Circuit, which included the author of this opinion, the court took jurisdiction of an order .disqualifying appellant’s chosen counsel, affirming the disqualification. We there upheld General Electric’s claim that Valeron’s counsel had a conflict of interest from earlier legal work for General Electric. There would seem to be much more reason for considering our current cases to be immediately appealable than in the General Electric appeal.
This same comment may be made in relation to this court’s opinions in Melamed v. ITT Continental Baking Co., 534 F.2d 82 (6th Cir.1976) and Melamed v. ITT Continental Baking Co., 592 F.2d 290 (6th Cir. 1979). See also Roller v. Richardson-Merrell, Inc., 737 F.2d 1038 (D.C.Cir.1984); Interco Systems Inc. v. Omni Corporate Services, 733 F.2d 253 (2d Cir.1984).
In United States v. Caggiano, 660 F.2d 184 (6th Cir.1981), this court summarized the rule in civil cases:
The weight of authority is that in civil cases an order granting a motion to disqualify is immediately appealable as a final order under § 1291 while an order denying a motion to disqualify is not appealable under § 1291. General Electric Co. v. Valeron Corp., 608 F.2d 265 (6th Cir.1979), cert. denied, 445 U.S. 930, 100 S.Ct. 1318, 63 L.Ed.2d 763 (1980), and Armstrong v. McAlpin, 625 F.2d 433, 440-441 (2nd Cir.1980) (en banc) vacated on other grounds, 449 U.S. 1106, 101 S.Ct. 911, 66 L.Ed.2d 835 (1981), holds that orders granting disqualification are appealable and Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 896, 101 S.Ct. 669, 66 L.Ed.2d 571 (1981), holds that orders denying such motions are not appealable under § 1291. See cases collect*1118ed in United States Code Service 28 U.S.C. § 1291 Note 72, entitled Disqualification of Counsel and Note 72 in its May 1981 Cumulative Supplement.
No Sixth Circuit precedent is directly applicable to this appeal. But the cases cited and discussed above generally have treated the disqualification of a party’s retained counsel in a civil action as appealable. If disqualification of counsel of a party’s choice is “final” for purposes of appealability, it is clear that denial of any counsel at all to a party unable to afford one is all the more “final” for purposes of 28 U.S.C. § 1291.
In summary, there is really only one actually debatable issue, namely Finality. It is obvious that the denial of a motion for counsel is completely separate and distinct from the merits of a civil rights complaint concerning employment discrimination. It is equally obvious that absent appointment of counsel by this appellate court, there could have been no effective review. This appeal was briefed and argued on behalf of the four complainants below by counsel appointed by this court.2
I return now to Finality, the only issue upon which there is really any logical debate — if indeed it can be found there. It can, of course, with at least surface logic, be argued that denial of counsel is not “final” because an impoverished litigant can proceed in forma pauperis to try the case himself. Indeed some such efforts may from time to time have succeeded — albeit rarely.
There are .few legal issues which come before the federal courts which offer more complexity than the often critical, shifting standards of proof in employment diserimination cases. See, e.g., United States Postal Service Board of Governors v. Aikens, 460 U.S. 711, 103 S.Ct. 1478, 75 L.Ed.2d 403 (1983); Burdine v. Texas Department of Community Affairs, 450 U.S. 248, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981). When the basic assertion of a plaintiff is that he or she was discharged because of race, a plaintiff without legal training or advice could hardly be expected to know that an outburst of racially derogatory language from a company employment manager concerning another employee in a different department might well serve to convince the trier of fact that the company’s reasons for discharge were “pretextual.” Would the same in pro per plaintiff, if such legal knowledge did somehow come to him or her, also be able to take the witness’ deposition and subpoena that witness so as to protect against employer pressure toward silence or prevarication? Affirmative answers to these questions approach fantasy.3
We hold that the court has jurisdiction to hear all four appeals.
V. Abuse of Discretion
We turn now to a brief analysis of each of the present appeals as to which it is contended that the District Court involved abused judicial discretion in denying appointed counsel.
As to Henry v. City of Detroit, we find no such abuse, since the District Judge already made good faith efforts to comply with the congressional purpose of providing counsel. The record in Henry indicates that two (possibly three) designations of counsel were made. There is no requirement that the District Judge, in *1119seeking a lawyer to prosecute a civil rights claim on behalf of a person unable to pay, must either satisfy the desire (or whim) of the complainant in relation to such potentially charitable representation or order a lawyer to file a case which his investigation indicates is frivolous. The judgment of the district court is affirmed.
In Cox v. Union Carbide, appellant Cox paid the filing fee and hired a lawyer to file his complaint asserting discriminatory discharge. When Union Carbide sought to take depositions, Cox moved the Court for a stay of depositions and the appointment of counsel. Cox has conceded that he has title to a house and a car and by the time he brought his lawsuit, he had found new employment. We find abuse of discretion in the District Court’s failure to conduct a hearing on Cox’s financial ability to retain counsel. This Court has held that proof of indigency is not required as a prerequisite for appointment of counsel. See Harris v. Walgreen’s Distribution Center, 456 F.2d 588 (6th Cir.1972). The case is remanded for a determination of Cox’s financial ability to pay for counsel.
In the third Title VII appeal which we review (Parrish v. Marsh), appellant charges the U.S. Army with racial abuse and discrimination which occasioned his being placed on medical leave. He specifically charges that his supervisor called him “a little black son of a bitch.” The District Judge, after a hearing where he concluded that Parrish had diligently attempted to procure counsel but appointed none, reached the merits of the Army’s failure to exhaust administrative remedies defense and dismissed the complaint. While we can make no judgment as to the validity of the Army’s defense on the present record, we do conclude that legal counsel is required for meeting such an issue and we reverse and remand for appointment of counsel.
The fourth of these cases, dismissed without counsel, Gordon v. Wilson, et al., is a prisoner complaint alleging inadequate examinations and medical treatment. The District Judge referred the complaint to a Magistrate for pretrial proceedings. During these, appellant, requested the appointment of a fellow inmate as lay counsel. The Magistrate, indicating familiarity with the work Qf the fellow prisoner, denied the motion whereupon Gordon brought this appeal. There is no indication in this record that the District Judge ever reviewed the Magistrate’s order or plaintiff’s alternative request for appointment of a specific Lexington attorney. This appeal should therefore. be remanded to the District Court for further proceedings in accord with 28 U.S.C. § 636(b)(1) and Hill v. Duriron Company, Inc., 656 F.2d 1208, 1215 (6th Cir.1981).

. The Supreme Court has decided that denial of a motion to proceed in forma pauperis is immediately appealable {Roberts), but that denial of class certification is "not immediately appealable {Coopers & Lybrand). The dissent lists various ■ exceptions to the final judgment rule made after Cohen, but never mentions Roberts. Denial of appointed counsel resembles denial of a motion to proceed in forma pauperis far more than it resembles denial of class certification. The result in this case is governed more by Roberts than by Coopers & Lybrand.


. John Gleeson, now of the firm of Cravath, Swaine and Moore of New York City, argued these appeals. He was formerly a law clerk for a judge of the Sixth Circuit. Under instruction of a panel of this court, the Clerk's office, faced by four utterly inadequate attempts at pro se appeals and instruction from a panel of this court to appoint appellate counsel, asked him to file an appellate brief. With permission of the Cravath firm (which also assigned Paul C. Saunders, a member of the firm to the case), he agreed. If in place of pro bono work the usual billing practice of Cravath, Swaine and Moore to a corporate client had been followed, I would surmise that an appropriate billing based on legal hours spent and costs would probably have exceeded the yearly salary of a Justice of the Supreme Court.


. I recognize that this paragraph is not fullj' applicable to the Gordon v. Wilson case which is based on claims of violations of 42 U.S.C. § 1983.